Title: Arthur S. Brockenbrough to Thomas Jefferson, 14 July 1819
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


          
            Dear Sir,
             Charlottesville July 14 19 
          
          Your favor is handed by your servant, the remitance of 45 Dollars to Mr Perkins of Baltimore shall be attended to—I am sorry to hear of the cause of your detention, but am much pleased at your being still at Monticello—Mr Michael has not shown much disposition towards making an experiment in this stone not having tuched it, in making arrangements for their board &c,  they have expressed much dissatisfaction and are not disposed to put up with any inconvenience or encounter any difficulty—untill better accomodations can be furnished, I wish most heartily some arrangement could be made for them to be employed to the North untill suitable accomodations and materials could be had for them, you will be pleased to think of it Sir & tomorrow let me know what had best be done—Mr Ware arrived last evening with his hands and is disposed to enter with spirit on the work—he brought on two stone masons @ 1.50 D ⅌ day who can cut all the baces & plain caps that will be wanting this year, I have had the hands out yesterday & today opening a quarry but in consequence of not having some person that understands the business we make but little way   I am sir
          
            respectfully your Obt sert
             A. S. Brockenbrough
          
        